Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. (Ip et al., “Compensation of Dispersion and Nonlinear Impairments Using Digital Backpropagation”, Journal of Lightwave Technology, Vol. 26, No. 20, October 2008) in view of Frankel et al. (U.S. Patent Application Pub. 2011/0176815 A1).
Regarding claim 1, Ip et al. teaches in FIG. 1 a long-haul optical communication system comprising a transmitter, a channel and a receiver. Ip et al. then teaches in FIG. 3(b) an improved receiver using digital back-propagation (BP). Ip et al. teaches in FIG. 4(d) BP with subspan step size (BP-SS). Ip et al. teaches in FIG. 2 that the longitudinal variation of chromatic dispersion parameters are piecewise constant (the accumulated dispersion is a straight line segment). Ip et al. teach in FIG. 4 single-mode fiber (SMF). The difference between Ip et al. and the claimed invention is that Ip et al. does not teach that the longitudinal resolution is smaller than the 
The modified system of Ip et al. still fails to teach employing a combination of pre-compensation and post-compensation. Frankel et al. teaches in paragraph [0008] pre-compensation where the pre-compensation circuit may comprise an analog filter or a digital filter. Frankel et al. also teaches in FIG. 7 post-compensation. One of ordinary skill in the art would have combined the teaching of Frankel et al. with the modified system of Ip et al. because pre-compensation pre-conditions the signal such that it can travel a longer distance before compensation is needed.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ both pre-compensation and post-compensation, as taught by Frankel et al., in the modified system of Ip et al.
Regarding claim 5, Ip et al. teaches in FIG. 4 that BP-SS is a correction to the BP-IS model.
Regarding claim 11, Ip et al. teaches in FIG. 3(b) digital compensation using digital BP.
Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. and Frankel et al. as applied to claims 1, 5 and 11 above, and further in view of Lee et al. (U.S. Patent Application Pub. 2010/0220995 Al).

Regarding claim 4, Lee et al. teaches in paragraph [0096] interpolation which smooths a spatially varying dispersion profile.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ip et al. and Frankel et al. as applied to claims 1, 5 and 11 above, and further in view of Zaacks et al. (U.S. Patent Application Pub. 2008/0310840 A1).
Ip et al. and Frankel et al. have been discussed above in regard to claims 1, 5 and 11. The difference between Ip et al. and Frankel et al. and the claimed invention is that Ip et al. and Frankel et al.  do not teach taking into account longitudinal dispersion fluctuations on a subset of spans of a link. Zaacks et al. teaches in paragraph [0056] that it is desirable to fine tune the dispersion at the receiving nodes to overcome dispersion fluctuations due to temperature, stress, aging etc.  One of ordinary skill in the art would have been motivated to combine the teaching of .
Claims 12, 15-16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (U.S. Patent 6,320,687 B1) in view of Lee et al. (U.S. Patent Application Pub. 2010/0220995 A1) and Djordjevic et al. (U.S. Patent Application Pub. 2013/0091398 A1).
Regarding claim 12, Ishikawa teaches a method for compensating for nonlinear impairment (see col. 3, lines 9-10).  Ishikawa teaches in col. 2, lines 3-4 multi-core cable. Ishikawa teaches in col. 10, lines 51-52 chromatic dispersion variation along the fiber. Ishikawa teaches in the abstract that the compensation can be in the transmitter (pre-compensation) and/or the receiver (post-compensation). The difference between Ishikawa and the claimed invention is that Ishikawa fails to teach implementing the variations of chromatic dispersion as piecewise constant functions. Lee et al. teaches encoding of the parameters of a path. Lee et al. teaches in Table 2 that the parameters include chromatic dispersion. Lee et al. teaches in paragraph [0096] and FIG. 13 that there are two ways of interpolation for a parameter, namely, piecewise constant and linear. One of ordinary skill in the art would have been motivated to combine the teaching of Lee et al. with the system of Ishikawa because interpolation allows a complex function to be approximated with reasonable accuracy while greatly reduces the amount of information to be transmitted and the amount of calculations involved.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use piecewise constant interpolation, as taught by Lee et al., in the system of Ishikawa.

Regarding claim 16, Ishikawa teaches in FIG. 10 fixed dispersion compensation for span-wise constant compensation and variable dispersion compensation as a correction.
Regarding claim 22, Djordjevic et al. teaches in [0034] digital back-propagation.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa, Lee et al. and Djordjevic et al. as applied to claims 12, 15-16 and 22 above, and further in view of Zaacks et al. (U.S. Patent Application Pub. 2008/0310840 A1).
Ishikawa, Lee et al. and Djordjevic et al. have been discussed above in regard to claims 12, 15-16, 18-20 and 22.  The difference between Ishikawa, Lee et al. and Djordjevic et al. and the claimed invention is that Ishikawa, Lee et al. and Djordjevic et al. do not teach taking into account longitudinal dispersion fluctuations on a subset of spans of a link. Zaacks et al. teaches in paragraph [0056] that it is desirable to fine tune the dispersion at the receiving nodes to overcome dispersion fluctuations due to temperature, stress, aging etc.  One of ordinary skill in the art would have been motivated to combine the teaching of Zaacks et al. with the modified system of Ishikawa, Lee et al. and Djordjevic et al. because it gives more accurate compensation.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to take into account longitudinal dispersion fluctuations, as taught by Zaacks et al., in the modified system of Ishikawa, Lee et al. and Djordjevic et al. because it gives more accurate compensation.
Response to Arguments
Applicant's arguments filed 27 May 2021 have been fully considered but they are not persuasive. 

The Applicant argues, “It is especially noted that the references cited by the Examiner in the final Office Action refer to the variation of the dispersion parameter in TIME (i.e., as a consequence of the ambient temperature, or pressure variations, or aging). However, as far as capturing the behavior in the governing equations these variations are still referred to as within a LINEAR, or a quasi-linear, system, that allow for LUMPED dispersion parameter (either per span, or for the link as a whole) treatment. In sharp contrast, the dispersion variations with LENGTH, or their local variations, become paramount and absolutely required when considering the NONLINEAR regime, and the nonlinear interactions and impairment(s). Thus, the applied prior art of record is not relevant to the problems addressed and solved by the present application.” The argument is not persuasive. Zaacks et al. teaches in paragraph [0056] “For networks with long communication distances (paths longer than 100 km), the method preferably comprises fine tuning of the dispersion at the receiving nodes, to overcome dispersion fluctuations due to temperature, stress, fiber aging, bending, etc.” The Examiner interprets this to mean that the fluctuations can also be due to the fact that different places along the fiber have different temperatures and different stress because the fiber runs across a wide region.

The Applicant argues, “Applicant reiterates their previous remarks concerning the specific teachings of the applied prior art. The Ip publication admittedly discloses the concept of back propagation. However, the present claimed subject matter is not directed to back propagation per se, but rather to the novel concept of back propagation when the dispersion parameter (D) is longitudinally varying. Ip fails to teach or suggest this novel concept. In fact, Ip and other conventional prior art choose D as a fixed parameter throughout the link consisting of 50 or more spans of fibers. In practice, however, D both varies from one span (usually 80km) to another, and also varies within the span. This variation is well known by the fiber manufacturers; however, its effect has not been considered or addressed in back propagation. The varying of D per span, as well as on the sub-span scale does in fact play an important role on the quality, and the ability to perform successful mitigation of the nonlinear effects (through back-propagation).” The argument is not persuasive. The claim language and, in fact the whole specification, fails to address how this variation can be addressed to differentiate the claimed invention from the prior art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031.  The examiner can normally be reached on M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl10 June 2021




/SHI K LI/Primary Examiner, Art Unit 2637